DENMAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in the holding that there is no presumption that the law of the Union of Soviet Socialist Republics with regard to the relationship of the sailor to his ship is the same as that of the United States and that it is the law of the U. S. S. R., here unproved, that governs this case, and hence concur in the affirmance.
I cannot agree that the stairway with its worn and dangerous brass-bound steps was seaworthy equipment. It would not be regarded as a safe appliance in a manufacturing plant on land. For a tossing boat in a storm the maintenance of such a structure is still more reprehensible. Since mechanical power has been substituted for sail, the old concept of the sailor as an adventurous athlete, taking the highest dangers as the ordinary risk of his employment is gradually disappearing. Its eradication should be hastened by the courts by the application to the steamship of every obligation for safety in equipment required in a modern manufacturing plant —plus much more, the addition being measured by the instability of the seaman’s place of work and its exposure to wind or water.